Carleton Harris, Chief Justice, dissenting. I feel that this Court is placing too narrow a construction on the provisions of Article 5, § 30, of our State Constitution. In the opinion, the Majority, referring to that section, state: “We do not seem to have previously had occasion to hold an act invalid under this section of the Constitution, but the reason is that no prior act considered by this Court has even remotely resembled Act 442 in its wide diversity of unrelated purposes.” I deem it exceedingly unusual and passing strange, considering the numerous sessions of the Legislature held since 1874, and the literally hundreds of appropriation bills passed, that no challenge has been made on the point involved, until the instant litigation. Certainly, it is not because this is the first appropriation measure (other than the general appropriation bill) that has appropriated money in the same bill for more than one subject. The Acts of the General Assembly, throughout the years, contain numerous measures that appropriate money for divers purposes, all totally unrelated. Were I to list all of them, this dissent would reach an undue length; accordingly, I shall only mention a few to illustrate my point. Act 205 of 1903, entitled “An Act to Appropriate Money to Supply Deficiencies in Appropriations Heretofore Made”, contains, inter alia, the following: Deficiencies and Contingent Expenses, Governor’s Office; Contingent Expenses, Supt., Public Instructor’s Office; Contingent Expenses, Supreme Court; Fuel, Water and Lights; Fees of Registers, United States Land Offices; To Pay State Proportion of Assessors’ Fees; For Amount Overdrawn on Assessors ’ Fees; Salary of Clerk in Attorney General’s Office; To Pay for the Publication of University Magazine and Annual; Current Expenses, Lunatic Asylum; Current Expenses, Deaf Mute Institute; Current Expenses, Blind School; Maintenance, Soldiers’ Home; Pensions (to two ladies, not stated what pensions are for); $359.20 for the Purpose of Paying Yell County for Prosecuting and Executing a Penitentiary Convict. Also, Act 81 of 1889 appropriated money from the State Treasury in the same bill for the following purposes : Rewards for Fugitives; Printing, Binding, Etc.; Miscellaneous. This last item provided appropriations for vai’ious and sundry items for the Supreme Court, fees for certifying lists of forfeited lands, coal furnished state offices, to pay coroner for holding inquisition on convicts, and various other items. Still further, Act 118 of the General Assembly of 1921, provides the following appropriations from the General Revenue fund: “Amount claimed by Mrs. H. H. Railey for special services in connection with work of charities and correction commissions prior to the date when its operation was suspended....................................$ 246.05 Deficiency in State’s part of assessor’s fees......... 8,350.00 County clerk’s fees for making tax books of 1920 —State’s one-fourth part......................................................... 20,000.00 Claim of W. E. Hawkins for reward offered for arrest of Stewart Thomas......................................................... 150.00 Various claims for refund of taxes erroneously paid as per list on file in Auditor’s office.................. 542.08 Claim of E. W. Brockman for special services as prosecutor, as per account on file in Auditor’s office.........................’.....................................................................................' 300.00 Claim of Senator B. E. McFerrin for services as Lieutenant Governor — 205 days during 1919 and 1920 .................................................................................................................. 2,847.45 Claim of R. E. Wiley for services as special judge prior to April 1,1919...................................................... 20.00 Claims of various persons for expenses and rewards in connection with arrest and returning to this State of fugitives from justice as per list on file in Auditor’s office.................................................................. 1,079.05 Claim of R. Lively and D. Owen for extra work at an extraordinary session of the General Assembly, 1920 ............................................................................................. 20.00 SECTION 2. There is hereby appropriated, to be payable from the sinking fund, the following: To pay the interest coupons due on the Brough notes on March 1,1921.................................................................. 17,812.51 SECTION 3. There is hereby appropriated, to be payable from the Northwest Arkansas tick fund, the following deficiency item: For supervision of cattle dipping in accordance with Governor’s deficiency proclamation............ 4,843.57” This is followed by the Emergency Clause. Even a cursory search reveals that at least a dozen other similar measures were passed from 1883 until 1921. The Majority say: ‘ ‘It is also argued that the legislature has occasionally adopted hills, such as those to pay claims against the State, that are said to contain appropriations for more than one subject. It is not necessary for us to express an opinion as to the validity of such measures, since the fact that the legislature may have passed one unconstitutional act obviously does not give it the power to pass another.” However, I deem it proper and pertinent to the issue herein involved, to point out, as hereinbefore shown, that within nine years after the adoption of the Constitution, appropriation bills, embracing more than one subject, were passed. It appears to me, that no attack, as in the instant case, was made upon these, and similar measures, for the reason that such appropriations were not considered a violation of the Constitution, and I am persuaded that the Legislators and practicing attorneys living in that period (many of whom, I feel sure, were members of the Constitutional Convention), were more cognizant of the intent of the framers of that document than those of us who attempt to interpret the section over seventy-five years later. But if this reasoning be fallacious, then I urge yet another ground why time itself lends support to the validity of Act 442. Volume 6, Ruling Case Law, § 60, p. 63, provides: ‘ ‘ The principle of contemporaneous construction may be applied to the construction given by the legislature to the constitutional provisions dealing with legislative powers and procedure. Though not conclusive, such interpretation is generally conceded as being entitled to great weight, and should not be departed from unless manifestly erroneous.” This principle has been applied in numerous cases over the nation. As stated in Pressman v. D’Alesandro, 211 Md. 50, 125 A. 2d 35 (1956): “It is an accepted rule that a contemporaneous construction of a provision of the State Constitution by the Legislature, which has been acquiesced in for a long period of time and uniformly followed, furnishes a strong presumption that the provision was correctly interpreted and is a valuable aid in determining the intention of the framers, (cases cited) That rule is based on the theory that the interpretation placed upon the Constitution by the contemporaries of its framers is entitled to respectful consideration, inasmuch as they had the best opportunities for learning the intention of the framers and the understanding of the people who ratified the Constitution. ’ ’ Let us again consider the statement of the Majority that no act has been considered by this Court “which remotely resembles Act 442 in its wide diversity of unrelated purposes.” This, I am sure, is a correct statement, but I desire to point out that this Court has considered the constitutionality of an appropriation act which dealt with more than one subject. The purpose of Act 223 of the Extraordinary Session of the General Assembly of 1939 is set out in the title of that Act, as follows: “AN ACT to Provide for the Issuance of State Penitentiary Refunding Bonds to Retire Outstanding Penitentiary Funding Notes, Issued Under Authority of Act 246 of 1933, and Outstanding Penitentiary Warrants; for the Issuance of Arkansas State Teachers Refunding Bonds to Retire Outstanding Arkansas State Teachers Certificates of Indebtedness Issued Under the Provisions of Act 89 of 1935; for the Issuance of State Permanent School Refunding Bonds to Retire Permanent School Bonds Issued Under the Provisions of Act 128 of 1917 and 356 of 1921 and State Debt Board Notes Issued Under the Provisions of Act 337 of 1935, for Investment of a Limited Amount of Cash Balance in the State Treasury in Obligations of the State; for Revenues to Service the Bonds Issued Hereunder; for Appropriations to Carry Out the Provisions of This Act; and, for Other Purposes. ’ ’ I will concede that this Act only concerns four subjects, but, to me, that is of little moment — whether it affects four or twenty-four is purely a matter of degree. I see no connection between the State Penitentiary and the Arkansas State Teachers College, other than both had an outstanding indebtedness. Act 223 of 1939 was attacked in the courts, and, inter alia, it was contended that same violated Section 30 of Article 5, here under discussion. This Court did not accept that contention, and sustained the validity of the Act. See Ward v. Bailey, 198 Ark. 27, 127 S. W. 2d 272. The Majority brush aside this case by stating that this appropriation was “all in connection with a refunding of bonds.” That, then, appears to be the answer of the Majority, i.e., this act referred solely to “refunding”. I suppose that a similar answer could be given relative to the appropriations earlier set out in this dissent, i.e., they referred to ‘1 deficiency” items. If that be the logic in differentiating those acts and the present act, then I say that No. 442 only refers to “surplus” funds, which, incidentally, amount to approximately 2%% of the total appropriations of the 1961 General Assembly. To me, there is as much unity of subject and purpose in appropriating funds solely from a surplus for the benefit of various institutions, as in appropriating funds in aid of refunding for the benefit of several institutions — or in paying deficiencies. I see no difference in the constitutional question. The monies used for all these purposes are state monies, and all are paid through the State Treasury. In fact, The Majority plainly state: “Act 442 cannot be sustained on the theory that the appropriation of surplus funds to a great variety of objects constitutes a single subject within the meaning of the Constitution. The Constitution makes no exception in the case of surplus funds; it applies to all1 appropriation bills.” That being true, it applied to Act 223 of 1939. Since the Court held that the section did not apply there, I am convinced that it should not apply here. For these reasons, I respectfully dissent.   My emphasis.